DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/10/2020 has been acknowledged and entered. Accordingly, claims 1, 4-6, 8-9, 11, 19 and 24 have been amended, Currently, claims 1-24 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz et al. (US 20170184260 A1, hereinafter, “Munoz”, previously cited by the Examiner) in view of Davison et al. (US 20150270734 A1, hereinafter, “Davison”, newly cited by the Examiner).

Regarding claim 1, Munoz teaches a lighting module (Portable Solar Light, see figures 1-11)

a circuit board (printed circuit board PCB) mounted to the first side (inner side of 12) of the module frame (4, 12); and 
a button (on/off switch button 5) mounted to the second side (inner side of 4) of the module frame (4, 12) and interconnected with the circuit board (PCB), the button (5) located in the first recess (recess of 4) of the module frame (4, 12), 
wherein the module frame (4, 12) comprises a ledge (see ledge formed around 12, also seen in annotated figure below) configured to interface with a lip (see lip in annotated figure below) of the device () to hold the module frame (4, 8) in place and limit a removal (since 10 is enclosed  by ) of the lighting module (10) from a device (formed by supports or arms 7A and 7B).

Munoz does not explicitly teach the button is actuatable by a protrusion of the device into which the lighting module is inserted.,
Davison teaches a lighting module (electronic device, see figures 6 and 8) having a button (button or control of the electronic device, see ¶ 131)
the button (button) is actuatable by a protrusion (button feature 632) of the device (case 600) into which the lighting module (electronic device) is inserted (as seen in figure 6.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the protrusion as taught by Davison Munoz in order to provide an external feature to activate or deactivate the lighting module. One of ordinary skill would have been motivated to make this modification so that the lighting module is turned on or off without the need to disassemble the device.
Figure 11 of Munoz with Examiner’s annotation has been reproduced below:

    PNG
    media_image1.png
    723
    1534
    media_image1.png
    Greyscale

Regarding claim 2, Munoz teaches wherein the module frame (4, 12) and the circuit board (PCB) sandwich a battery (batteries 9).

Regarding claim 3, Munoz teaches further comprising a charging port (wire or other conductive means, not shown in the drawings, but it must be present to carry signals from the photovoltaic cell 1 to the PCB), wherein the battery (9) is rechargeable (see ¶ 2), and the module frame (4, 12) includes an aperture (see aperture at 4) for the charging port (wire or other conductive means).

Regarding claim 4, Munoz teaches further comprising: 

wherein the one or more lips (lip) interface with the ledge (see ledge in annotated figure above) of the module frame (4, 12) to prevent the removal (since 7a-7b enclose the light module) of the lighting module (solar light) from the cavity (cavity); and
Munoz does not teach a cap formed to fit with the device and seal the lighting module within the cavity.
Davison teaches a lighting module (electronic device, see figure 19);
a cap (membrane 821) formed to fit with the device (waterproof protective case 800) and seal (see ¶ 202) the lighting module (electronic device) within the cavity (cavity within 800).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cap as taught by Davison into the teachings of Munoz in order to waterproof the lighting module. One of ordinary skill would have been motivated to make this modification so that the lighting module emits light with no interruption and is protected from the environment.

Regarding claim 5, Munoz teaches wherein the device (7a-7b) protects a face (see face in annotated figure above) of the lighting module (solar light), the face (face) being exposed (as seen in figure 8) when the lighting module (solar light) is in the cavity (see cavity within 7a-7b).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Davison as applied to claim 5 above, and further in view of Martzall Jeffrey. (US 20150016097 A1, hereinafter, “Matzall”, newly cited by the Examiner).

Regarding claims 6-7, Munoz teaches wherein a light source (light generator means 10) that appears to be an LED is mounted on the circuit board (PCB).
Munoz does not explicitly teach wherein the light source is an LED; and wherein the LED is mounted normal to the circuit board.
Martzall teaches a lighting module (lamp assembly 100, see figure 3) having a light source (light source 60);
wherein the light source (60) is an LED (see ¶ 5); and wherein the LED (60) is mounted normal (evident from figure 3) to the circuit board (printed circuit board 54).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light source of Martzall into the teachings of Munoz since LEDs are recognized in the illumination art to have many desirable advantages and to emit most light outwards along the axis of the device. One of ordinary skill would have been motivated to make this modification because of the high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production of LEDs.

Claims 8-9, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Lai et al. (US 20150189963 A1, hereinafter, “Lai”, newly cited by the Examiner).

Regarding claim 8, Munoz teaches a lighting device (Portable Solar Light and supports or arms 7A and 7B, see figures 1-11), comprising: 
a lighting module (Solar light), including: 
a module frame (4, 12) comprising opposing first and second sides (inner sides of 12 and of 4 respectively), a ledge (see ledge in annotated figure above), and a first recess (see recess of 4) disposed in the second side (inner side of 4); 
a circuit board (printed circuit board PCB) mounted to the first side (inner side of 12) of the module frame (4, 12); and 
a button (on/off switch button 5) mounted to the second side (inner side of 4) of the module frame (4, 12) and interconnected with the circuit board (PCB), the button (5) located in the first recess (recess of 4) of the module frame (4, 12); and 
a device body (formed by 7A and 7B), the device body (7a -7b) including: 
a second recess (see recess in 7a-7b) for receiving the lighting module (solar light); and 
one or more lips (see lip in annotated figure above) disposed in the second recess (recess within 7a-7b) and configured to interface (as seen in annotated figure 11 above) with the ledge (see ledge in annotated figure 11 above) of the module frame (4, 12) to hold the module frame (4, 12) in place and limit a removal (since 7a-7b enclose 4, 12) of the lighting module (solar light) from the second recess (recess in 7a-7b); and

Munoz does not teach a cap formed to fit with the device body and seal the lighting module within the second recess when the lighting module is in the second recess.
Lai teaches a lighting module (electronic device 12, see figures 1-8d) having a device body (bumper 26 and case member 18);
a cap (button features 36 and inner plug core 40) formed to fit with the device body (18, 26) and seal (see ¶ 8) the lighting module (12) within the second recess (recess in 18, 26 and better seen in cross section of figure 6) when the lighting module (12) is in the second recess (recess in 18, 26).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cap as taught by Lai into the teachings of Munoz in order to provide direct access to the button of the lighting module. One of ordinary skill would have been motivated to make this modification so that the lighting module is turned on or off without disassembling the light module from the device.

Regarding claim 9, Munoz teaches wherein the one or more lips (see lip in annotated figure 11 above) comprise a plurality of lips (at least 2, as seen in annotated figure 11 above) disposed in the second recess (recess in 7a-7b) and each configured to interface (evident from figure 11) with the ledge (ledge) of the module frame (4, 12), preventing the lighting module (solar light) from being removed (since 7a-7b encloses the solar light) from the second recess (recess in 7a-7b).

Regarding claim 17, Munoz does not teach wherein the cap includes a button area and a raised portion surrounding the button area, the raised portion preventing the button from being inadvertently activated.
Lai teaches wherein the cap (36, 40) includes a button area (see BA in annotated figure 6 below) and a raised portion (see RP in annotated figure 6 below) surrounding the button area (BA), the raised portion (RP) preventing the button (see button of 12, not labeled but seen in figure 6) from being inadvertently activated (since RP does not move 40, which activates the button). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cap as taught by Lai into the teachings of Munoz in order to provide direct access to the button of the lighting module and provide waterproof protection. One of ordinary skill would have been motivated to make this modification so that the lighting module is turned on or off without disassembling the light module from the device.
Figure 6 of Lai with Examiner’s annotation has been reproduced below: 

    PNG
    media_image2.png
    545
    696
    media_image2.png
    Greyscale


Regarding claim 24, Munoz teaches a method of using a lighting device (Portable Solar Light and supports or arms 7A and 7B, see figures 1-11), comprising: 
providing a lighting device (Portable Solar Light and 7a-7b), comprising: 
a lighting module (Solar light), including: 
a module frame (4, 12) comprising opposing first and second sides (inner sides of 12 and of 4 respectively), a ledge (see ledge in annotated figure above), and a first recess (see recess of 4) disposed in the second side (inner side of 4); 
a circuit board (printed circuit board PCB) mounted to the first side (inner side of 12) of the module frame (4, 12); and 
a button (on/off switch button 5) mounted to the second side (inner side of 4) of the module frame (4, 12) and interconnected with the circuit board (PCB), the button (5) located in the first recess (recess of 4) of the module frame (4, 12); and 
a device body (formed by 7A and 7B), the device body (7a -7b) including: 
a second recess (see recess in 7a-7b) for receiving the lighting module (solar light); and 
one or more lips (see lip in annotated figure above) disposed in the second recess (recess within 7a-7b) and configured to interface (as seen in annotated figure 11 above) with the ledge (see ledge in annotated figure 11 above) of the module frame (4, 12) to hold the module frame (4, 12) in place and limit a removal (since 7a-7b enclose 4, 12) of the lighting module (solar light) from the second recess (recess in 7a-7b)

Munoz does not teach a cap formed to fit with the device body and close seal the lighting module within the second recess when the lighting module is in the second recess, the cap including a button area and a raised portion surrounding the button area; 
pressing on the raised area portion of the button; 
not activating the lighting device; 
pressing on the button area; and a
ctivating the lighting device.


Lai teaches a lighting module (electronic device 12, see figures 1-8d) having a device body (bumper 26 and case member 18);
a cap (button features 36 and inner plug core 40) formed to fit with the device body (18, 26) and seal (see ¶ 8) the lighting module (12) within the second recess (recess in 18, 26 and better seen in cross section of figure 6) when the lighting module (12) is in the second recess (recess in 18, 26), the cap (36, 40) includes a button area (see BA in annotated figure 6 above) and a raised portion (see RP in annotated figure 6 above) surrounding the button area (BA);
pressing on the raised portion (RP) of the button (BA); 
not activating the lighting device (since the raised portion does not have a plug core 40 to activate the lighting device button); 
pressing on the button area (BA); and 
activating the lighting device (since the button area does have a plug core 40 configured to activate the lighting device button).
Lai into the teachings of Munoz in order to provide direct access to the button of the lighting module. One of ordinary skill would have been motivated to make this modification so that the lighting module is turned on or off without disassembling the light module from the device.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Lai as applied to claim 9 above, and further in view of Martzall.

Regarding claim 10, Munoz teaches wherein the lighting module (solar light) includes a light source (10) and the device body (7a-7b) is shaped such that a portion (circular front opening portion of 7a-7b) of the device body (7a-7b) is in close proximity (as seen in figure 8) to the light source (10).
Munoz does not explicitly teach the light source is an LED.
Martzall teaches a lighting module (lamp assembly 100, see figure 3) having a light source (light source 60);
wherein the light source (60) is an LED (see ¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light source of Martzall into the teachings of Munoz since LEDs are recognized in the illumination art to have many desirable advantages. One of ordinary skill would have been motivated to make this 

Regarding claim 11, Munoz teaches wherein the lighting module (solar light) includes a light source (10) and the device body (7a-7b) is shaped such that a portion of the device body (7a-7b) is in contact (at least indirectly via 12) with the light source (10).
Munoz does not explicitly teach the light source is an LED.
Martzall teaches a lighting module (lamp assembly 100, see figure 3) having a light source (light source 60);
wherein the light source (60) is an LED (see ¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light source of Martzall into the teachings of Munoz since LEDs are recognized in the illumination art to have many desirable advantages. One of ordinary skill would have been motivated to make this modification because of the high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production of LEDs.

Regarding claim 12 and 14, Munoz teaches wherein the device body (7a-7b) includes an aperture (see aperture of 12) shaped to receive the light source (10); and 
wherein the light source (10) is oriented to project light (from PCB towards lens 17 and out) primarily along a major axis (see axis running throughout the lighting module and device body, and better seen in figure 6, and 7) of the device (7a-7b).

Munoz does not explicitly teach the light source is an LED.
Martzall teaches a lighting module (lamp assembly 100, see figure 3) having a light source (light source 60);
wherein the light source (60) is an LED (see ¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light source of Martzall into the teachings of Munoz since LEDs are recognized in the illumination art to have many desirable advantages. One of ordinary skill would have been motivated to make this modification because of the high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production of LEDs.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Lai as applied to claim 8 above, and further in view of Yu (US 20040201983 A1, hereinafter, “Yu”, previously cited by the Examiner).

Regarding claim 21, Munoz does not explicitly teach wherein the device body includes a carabiner portion.
Yu teaches a device (overall flashlight 10, see figures 1-3) in the same field of endeavor (see ¶ 1); 
wherein the device body (frame 16) includes a carabiner portion (metallic spring 32).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the carabiner portion as taught by Yu Munoz in order to provide a conventional LED flashlight with easy manipulation. One of ordinary skill would have been motivated to make this modification to cast a light beam upon by suspending the device from the carabiner portion such that a user's hand is free to engage an article coupled to the hook portion such as a key. Alternatively, the hook portion engages a garment to cast a hands-free directable beam.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Lai as applied to claim 8 above, and further in view of Leon David (US 5283547 A, hereinafter, “Leon”, previously cited by the Examiner).

Regarding claims 22-23, Munoz teaches wherein the device body (7a-7b) includes an aperture (grooves 7C) for attachment to a structure (structure of a bicycle or tricycle, see ¶ 47) and a first and second arm (see protruded arms of 7a-7b) for bracing against the structure (structure of a bicycle or tricycle).
wherein the first and second arm (see protruded arms of 7a-7b) each include a protrusion (note each side 7a 7b has a protrusion forming 7c) for bracing against the structure (structure of a bicycle or tricycle).
Munoz does not explicitly teach wherein the structure is a spoke.
Leon teaches a device (safety device, see figures 1-5) in the same field of endeavor (see col 1, lines 19-25) and including a device body (formed by lower portion 2 and upper portion 3) includes an aperture (grooves 18) for attachment to a structure (cycle wheel spoke 19);
wherein the structure (19) is a spoke (see abstract).
Leon into the teachings of Munoz in order to provide enhanced safety for a bicycle rider. One of ordinary skill would have been motivated to make this modification so that the presence of the cycle and cyclist will be much more readily observed by third parties and the safety of the cyclist accordingly improved.


Allowable Subject Matter
Claims 13, 15-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, although Munoz teaches the lighting device as described in claims 8-9, the prior art the prior art of the record fails to teach wherein the device body includes a protrusion that is adjacent to the LED when the lighting module is inserted in the second recess.

Regarding claims 15-16, although Munoz teaches the lighting device as described in claims 8-9 and 12, the prior art the prior art of the record fails to teach wherein an arm extends from the device body along the major axis of the device, and wherein the aperture positions the LED to project light primarily into the arm.

Regarding claims 18-20, although Munoz teaches the lighting device as described in claim 8, the prior art the prior art of the record fails to teach wherein a first underside portion opposite the raised portion interfaces with a raised portion of the module frame that surrounds the first recess, such that the raised portion cannot be depressed; and wherein a second underside portion opposite the button area interfaces with the button, such that when the button area is depressed the button is pushed; and wherein the button is a momentary switch.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
After reconsideration of the amended claims, all previous rejections have been withdrawn. The current office action is not made FINAL. The examiner regrets any inconvenience to the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875                                                                                                                                                                                             
/WILLIAM J CARTER/           Primary Examiner, Art Unit 2875